Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Therese Hendricks on 5/21/21.
	Application is changed as follows:
Claim 1, last line, change
"can track the molding process in real time during the injection cycle.” to
– can track the molding process in real time during the injection cycle;
wherein one or more of the junction box and the controller are configured to process the sensor output signal to generate a control signal to control the pin position; and the mobile user interface is configured to receive operator input for adjusting the control signal to control the pin position. –.
Claim 6, line 2, change "mobile c user interface” to – mobile user interface –.

Claim 17, last line, change
"wireless transmission to at least one of the junction box and the controller.” to
– wireless transmission to at least one of the junction box and the controller;
wherein the controlling step includes using the position sensor output signal to generate a control signal to control the pin position; and receiving, at the mobile user interface, operator input for adjusting the control signal to control the pin position. –.
Claim 30, line 1, change "A flow control application” to – A non-transitory computer readable medium storing a flow control application –.
Claim 30, line 8, change "of a junction box” to – of a junction box coupled to a recipe storage on the mold –.
Claim 30, last line, change
"process in real time during the injection cycle.” to
– process in real time during the injection cycle; and
using the position sensor output signal to generate a control signal to control the pin position; and receiving, at the mobile user interface, operator input for adjusting the control signal to control the pin position. –.

Cancel claims 7 and 22.

Allowable Subject Matter
Claims 1-6, 8-21 and 23-33 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Vasapoli et al (US 2009/0061034, already of record), Takizawa et al (US 6145022, already of record) and Morimura (US 2004/0044434).  None of the closest prior art references including these teach or suggest, either alone or in combination:  using the position sensor output signal to generate a control signal to control the pin position; and receiving, at the mobile user interface, operator input for adjusting the control signal to control the pin position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743